Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on application 15/253762 filed on 08/31/2016.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 and 40 are rejected under 35 USC 103 for being unpatentable over Zurek et al. (US 2010/0169091 A1) in view of Hayes (US 9043199 B1).
Regarding Claims 21, 31, and 36, Zurek discloses a system for personalized interaction with a digital assistant (Fig. 1, system 100 including a media device 102) comprising: 
a processor (¶23, processing unit 114); and 
memory (¶13, a media playback device with a memory), 
the processor causes the system to: 
receive a first voice input from a first user (¶51 and ¶53, media device continuously monitor all audio near the media device to track and respond to commands and keywords uttered by several users at the same time; e.g., ¶18, a 12 year old male uttering “science fiction movies”; in view of ¶36, microphone 116 detects sound 134 and send audio data 138, based on sound 134, to processing unit 114); 
determine, based on an acoustical analysis of the first voice input, that a user profile exists for the first user (¶39, process audio data 138 via voice analysis path to generate characteristic information about the user and determine that there is a user profile in user profile database 112 with characteristic information matching the characteristic information processed from audio data 138; see Fig. 2, S210 “Yes”), the user profile including user information from previous input of the first user (in view of Fig. 2, S216, and ¶45, profiles stored in the database were created from previous inputs of the users when the users were new users); 
obtain user characteristic information for the first user from the user profile (¶46 and ¶50, check profile to see if keywords found from voice recognition in ¶44 are already associated in the user profile to define the likes and dislikes of the user; in particular, ¶51, user characteristics information such as age, gender, vocal characteristics can be used to track the preferences of the user); 
identify one or more keywords from the first voice input (¶44, processing unit 114 separates commands in audio data 138 from keywords in audio data 138; ¶46, check the user profile to see if the keywords are new or are already associated with the user profile); 
obtain knowledge for the first voice input based on the one or more keywords and the user characteristic information (¶41, content / ad database 108 periodically obtains or downloads new content and new advertisements from network 104; ¶46, processing unit 114 combines keyword information stored in the user profile with content being displayed to determine advertising that is appropriate and relevant to the user); 
provide a response to the first user based on the user characteristic information, the one or more keywords, and the knowledge obtained for the first voice input (¶18, for the 12 year old male uttered “science fiction movies”, the system provides movies that are appropriate to preteen child and further list advertisements that are geared towards a preteen male interested in science fiction); 
receive a second voice input from a second user (¶51 and ¶53, media device continuously monitor all audio near the media device to track and respond to commands and keywords uttered by several users at the same time; e.g., ¶18, a middle aged woman uttering “science fiction movies”; in view of ¶36, microphone 116 detects sound 134 and send audio data 138, based on sound 134, to processing unit 114); 
determine based on an acoustical analysis of the second voice input that a user profile does not exist for the second user (¶39 and ¶45, the user’s age, gender, and emotional states are compared to stored profiles in user profile database 112 to determine that there is not a matching profile on media device 102; see Fig. 2, S216, “No”); 
identify, from the second voice input, a background characteristic of the second user (¶39 and ¶45, voice analysis generates characteristic information about the user including age, gender, spectral content and emotional temperament and in the case that the user characteristic information does not match a user profile having matching characteristic information, create a new profile in order to store user’s age, gender, and emotional state); 
identify one or more keywords from the second voice input (¶46 and ¶50, perform voice recognition of audio to determine keywords and determine that such keywords are non-existent in a newly created profile and may be updated in future step S218), wherein the one or more keywords are the same in the first and second voice inputs (¶18, a middle aged woman uttering “science fiction movies”); 
obtain knowledge for the second voice input based on the one or more keywords and the identified background characteristic (¶41, content / ad database 108 periodically obtains or downloads new content and new advertisements from network 104; ¶46, processing unit 114 combines keyword information newly stored in the newly created user profile (steps S216 and S218) with content being displayed to determine advertising that is appropriate and relevant to the user); and 
provide a response to the second user based on the identified background characteristic, the one or more keywords, and the obtained knowledge for the second voice input, wherein the response provided for the first user is different than the response provided for the second user (¶18, the system may list advertisements that are geared towards a middle aged woman interested in science fiction).
Zurek does not disclose a computer readable storage medium / memory including computer executable instructions that, when executed by the processor, perform the functions of the system and that the knowledge is a world knowledge.1
Hayes teaches a system for personalized interaction with a digital assistant (Fig. 1 and Col 3, Rows 17-24) comprising a processor (Col 9, Rows 13-26) and a computer readable storage medium / memory including computer executable instructions for execution by the processor (Col 8, Rows 43-50) to obtain a first voice input from a first user and a second voice input from a second user with one or more keywords that are the same (Col 7, Row 59 – Col 8, Row 13, a first user uttering “restaurant” with a English language accent and a second user uttering “restaurant” with a German language accent; both submitting the same query term), obtain user characteristics or background characteristics from the first user and the second user (Col 4, Rows 48-58, accents of the first user and the second user are automatically determined based on an analysis of either user’s usage history (i.e., user profile) or speech; Col 4, Rows 53-59, for example, the first user may have specified his/her native language or country of origin in a mobile device 102 (i.e., user profile) where second user’s accent was determined by analysis of second user’s speech since the second user did not opt in to create a user profile / usage history per Col 5, Rows 8-18), identifying the one or more keywords from the first voice input and the second voice input (Fig. 3A and 3B and Col 7, Row 59 – Col 8, Row 13, determine that English user query term 301 and German user query term 301 are the same), obtaining world knowledge for the first voice input and the second voice input based on the one or more keywords and respective identified user characteristics information / background characteristics (Col 7, Row 59 – Col 8, Row 13, search engine submits respective query term “restaurant” with respective identified accents), and providing different responses to the first user and the second user based on the identified user characteristic information / identified background characteristics, the one or more keywords, and the respective obtained world knowledge for the respective voice inputs such that the response provided for the first user is different than the response provided for the second user (compare search results for Fig. 3A, English accented user submission of query term “restaurant” with Fig. 3B, German accented user submission of query term “restaurant”).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement software instructions executable for the processing unit / processor to obtain world knowledge for the respective voice inputs based on keywords and user characteristic information extracted from user profile / user usage history or background characteristic extracted from user voice input (for user without user profile) in order to select or rank responses to voice inputs based on user characteristics / background characteristics such as user accent (Hayes, Col 3, Rows 25-41).
Regarding Claims 22 and 32, Zurek discloses wherein the provided response to the first user includes a proactive response (¶46, combining keyword information stored in user profile with content being displayed to determine advertising that is appropriate and relevant to the user).
Regarding Claims 23 and 33, Zurek discloses wherein the provided response to the first user includes a reactive response (¶44, display content in accordance with the command specified when processing unit 114 separated the commands in audio data 138 from keywords) and a proactive response (¶44 and ¶46, playing an advertisement during display of the content).
Regarding Claims 24, 34, and 37, Zurek discloses generating a user profile for the second user and including the identified background characteristic in the generated user profile for the second user (¶39 and ¶45, voice analysis generates characteristic information about the user including age, gender, spectral content and emotional temperament and in the case that the user characteristic information does not match a user profile having matching characteristic information, create a new profile in order to store user’s age, gender, and emotional state).
Regarding Claims 25, 35, and 38, Zurek discloses comprising categorizing the first voice input from the first user into one or more topical categories (¶32, user profile containing user preference information such as user likes or dislikes of genres / topics (actions, sports, comedy etc.); ¶40 and ¶50, processing audio data 138 via voice recognition into text / keywords to determine user preferences that define the likes and dislikes; i.e., categorizing user input into likes or dislikes of certain topic / genre such as actions, sports, or comedy).
Regarding Claims 26 and 40, Zurek discloses wherein categorizing the first voice input from the first user into one or more topical categories further comprises merging an acoustic profile comprising a plurality of machine learned acoustic pattern models for the first user with a machine learned topical profile for the first user (¶46, media device checks the user profile, determines that keywords corresponding to user preferences (likes and dislikes) are new, and updates the user profile; i.e., media device learned new user preferences for certain genre / topics; e.g., ¶54, media device monitored Doug’s conversation “did you see the Giants play the Eagles last week?”, converted Doug’s speech into keywords, determined that Doug is a male between ages 25 and 35 (i.e., voice analysis / acoustic pattern reflecting age and gender), and update Doug’s profile to include football as something Doug likes and that Doug is a male between the age of 25 and 35; i.e., updating / merging into Doug’s profile male acoustic pattern and age acoustic pattern).
Regarding Claim 27, Zurek discloses wherein the one or more topical categories include: a news category, a travel category, a shopping category, a music category, an event category (¶32, user likes / dislikes of hobbies such as crafts, fishing, video games, and reading are event categories that keywords extracted from audio data processing can be categorize into), a sports category (¶32, user likes / dislikes of sports) and a dining category.
Regarding Claim 28, Zurek discloses analyzing past categorized voice input from the first user (¶46, checks user profile to see if the keywords found in S208 are new or are already associated with the user profile (i.e., ¶45, keywords already associated with the user profile means the user previously uttered the keywords and thus already updated into the user profile)); 
analyzing world knowledge related to the past categorized voice input from the first user (¶46 in view of ¶41, using keywords to determine advertising that is appropriate and relevant to the user by searching content / ad database 108 that periodically refresh content and advertisements from network 104; as modified according to Hayes, Col 6, Rows 15-25, using user uttered keywords and accent to search the internet (i.e., information on the world wide web or world knowledge) to retrieve search results corresponding to French movie contents); and 
augmenting the response to the first user with the world knowledge related to the past categorized voice input from the first user (¶46, determine advertising that is appropriate and relevant to the user).
Regarding Claim 29, Zurek discloses wherein the user profile for the first user includes one or more acoustic patterns comprising a gender acoustic pattern (¶32, user profile containing information about the user such as demographic information pertaining to gender), an age group acoustic pattern (¶32, user profile containing information about the user such as demographic information pertaining to age), an accent acoustic pattern, a height acoustic pattern, and an emotional state acoustic pattern (¶39, user profile containing matching user characteristic information including emotional temperament).
Regarding Claim 230, Zurek discloses modeling the one or more acoustic patterns for the first user using machine learning (¶39 and ¶45, voice analysis generates characteristic information about the user including age, gender, spectral content and emotional temperament and in the case that the user characteristic information does not match a user profile having matching characteristic information, create a new profile in order to store user’s age, gender, and emotional state; i.e., system learns user characteristic information corresponding to age, gender, emotional temperament).
Claim 39 is rejected under 35 USC 103 for being unpatentable over Zurek et al. (US 2010/0169091 A1) in view of Hayes (US 9043199 B1) as applied to claim 38, in further view of Pitschel et al. (US 9922642 B2).
The combination of Zurek and Hayes does not teach categorizing the first voice input into a tiered hierarchical topical index.
Pitschel teaches a digital assistant (Fig. 3A, digital assistant system 300) that categorizes voice inputs into a tiered hierarchical topical index (Col 9, Rows 25-30, obtain user speech input; Col 10, Rows 6-16, NLP module 332 of digital assistant attempts to associate speech to text processing of speech input (i.e., word tokens) with one or more actionable intents; Col 10, Rows 40-51, each actionable intent corresponds to a node in a hierarchical ontology 360; Col 11, Rows 12-20, Fig. 3C, an example hierarchical ontology with actionable intent nodes and linked property nodes).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to categorize voice inputs into a tiered hierarchical topical index in order to infer a correct actionable intent corresponding to a task that can be performed by a digital assistant from the user request expressed in natural language (Pitschel, Col 10, Rows 12-14 and Rows 20-24).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/12/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification, US 2021/0020182 A1 at ¶30, the categorized data may be supplemented with world knowledge, such as information from the internet and the world wide web.